Exhibit 10.54

EXECUTION COPY

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of February 18, 2009, is by
and among NOVASTAR MORTGAGE, INC., a Virginia corporation (“NMI”); NOVASTAR
FINANCIAL, INC., a Maryland corporation (“NFI”); TABERNA PREFERRED FUNDING I,
LTD. (“Taberna I”); TABERNA PREFERRED FUNDING II, LTD. (“Taberna II”); KODIAK
CDO I, LTD. (“Kodiak” and, collectively with Taberna I and Taberna II, the
“Holders”), and WOLFBLOCK LLP, a Pennsylvania limited liability partnership
(“Escrow Agent”).

WITNESETH:

WHEREAS, on the date hereof, NMI, NFI, the Holders and other parties thereto
have executed an Exchange Agreement (the “Exchange Agreement”), a fully executed
copy of which is attached hereto as Exhibit A, which Exchange Agreement provides
for the exchange of certain Securities and Existing Securities (as defined
therein) on the terms and conditions set forth therein; and

WHEREAS, on the date hereof, NMI, NFI, the Holders, and other parties thereto
have executed a Settlement Agreement (the “Settlement Agreement”), a fully
executed copy of which is attached hereto as Exhibit B, which Settlement
Agreement provides for the settlement of outstanding claims and actions on the
terms and conditions set forth therein; and

WHEREAS, the Settlement Agreement provides for certain settlement amounts, as
more particularly set forth therein, to be deposited with Escrow Agent, which
settlement amounts shall be held and disposed of by Escrow Agent in accordance
with the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the parties hereto hereby agree as follows:

1. Definitions. All terms used herein and not otherwise defined herein have the
same meaning that such terms have in the Exchange Agreement or the Settlement
Agreement, as applicable.

2. Escrow Agent. Escrow Agent is hereby appointed as escrow agent to hold and
distribute the Deposits defined in Section 3 hereof, in accordance with the
terms hereof, and Escrow Agent hereby accepts such appointment and agrees to act
in such capacity.

3. Deposits. On or about the date hereof, Escrow Agent shall have received the
following from NMI:

(a) A wire transfer in the amount of $2,005,738.51 (the “Kodiak Settlement
Amount”);



--------------------------------------------------------------------------------

(b) A wire transfer in the amount of $3,316,921.08 (the “Taberna Settlement
Amount”); and

(c) A wire transfer in the amount of $387,000 (the “Restructuring Costs
Amount”).

Items (a) through (c) referenced above shall, hereinafter, collectively be
referred to as the “Deposits”.

Escrow Agent shall invest the Deposits in non-interest bearing accounts, with or
through a commercial bank or similar institution having assets on deposit of at
least One Billion Dollars. Escrow Agent shall advise the parties hereto of the
name and address of such institution and the account number assigned to each of
the Deposits.

4. Release Conditions. Escrow Agent’s release and disbursement of the Deposits
pursuant to Section 5 below is conditioned upon Escrow Agent’s receipt, on or
before 5:00 p.m. (New York time) April 30, 2009 (the “Expiry Date”) of the
following (collectively, the “Release Conditions”):

(a) The Deposits;

(b) A copy of the final, non-appealable dismissal order of the Bankruptcy Court
dismissing Case No. 08-12125, as issued by the United States Bankruptcy Court
for the District of Delaware (the “Dismissal Order”); and

(c) A certificate, substantially in the form of Exhibit C attached hereto,
executed by NMI, NFI, and the Holders, certifying that: (i) the exchange of
those certain Securities and Existing Securities (as defined in such Exchange
Agreement) has occurred in accordance with the terms and conditions of the
Exchange Agreement; (ii) those conditions set forth in Section 7 of the
Settlement Agreement have been satisfied or waived by the applicable parties
thereto; and (iii) Escrow Agent is authorized to disburse the Deposits in
accordance with the provisions of this Agreement (the “Certificate”).

5. Closing and Release of Deposits. On the date all of the foregoing Release
Conditions have been fully met, Escrow Agent shall:

(a) Disburse the Kodiak Settlement Amount to The Bank of New York Mellon Trust
Company, National Association (“BNYM”), as the Kodiak Indenture Trustee (as
defined in the Settlement Agreement), in accordance with wire instructions
provided by the Kodiak Indenture Trustee to the Escrow Agent with respect to
such Kodiak Settlement Amount;

(b) Disburse the Taberna Settlement Amount to BNYM, as the Taberna Indenture
Trustee (as defined in the Settlement Agreement), in accordance with wire
instructions provided by the Taberna Indenture Trustee to the Escrow Agent with
respect to such Taberna Settlement Amount;

 

2



--------------------------------------------------------------------------------

(c) Disburse $150,000.00 of the Restructuring Costs Amount to Winston & Strawn
LLP, as payment for legal fees incurred, in accordance with wire instructions
provided to the Escrow Agent;

(d) Disburse $30,000.00 of the Restructuring Costs Amount to Gardere Wynne
Sewell LLP, as payment for legal fees incurred, in accordance with wire
instructions provided to the Escrow Agent;

(e) Disburse $175,000.00 of the Restructuring Costs Amount to WolfBlock LLP, as
payment for legal fees incurred;

(f) Disburse $7,000.00 of the Restructuring Costs Amount to Richards, Layton &
Finger, P.A., as payment for legal fees incurred, in accordance with wire
instructions provided to the Escrow Agent; and

(g) Disburse the remaining $25,000 of the Restructuring Costs Amount as
instructed, such instructions to be in writing and approved by both NMI and the
Holders, to pay (or reimburse) expenses of the Trustees (as defined in the
Settlement Agreement) and the trustees under the Operative Documents (as defined
in the Exchange Agreement), including, to the extent not otherwise provided for
in Section 5(d) and (f) hereof, (i) the legal fees of the Trustees and the
trustees under the Operative Documents, (ii) expenses to make the 2009 II/B
Preferred Securities (as defined in the Exchange Agreement) eligible for
clearance and settlement as book-entry securities through the facilities of The
Depository Trust Company and listed for trading through the PORTAL Market and
(iii) CUSIP fees.

6. Failure of Release Conditions by the Expiry Date. If for any reason, by 5:00
p.m. (New York time) on the Expiry Date, the foregoing Release Conditions have
not been fully met, Escrow Agent shall immediately return the Kodiak Settlement
Amount, the Taberna Settlement Amount and the Restructuring Costs Amount to NMI,
pursuant to wire instructions provided by NMI to Escrow Agent.

7. Termination. This Agreement shall terminate upon the earlier to occur of
(a) the disbursement of the Deposits pursuant to Section 5 or (b) the return of
the Deposits pursuant to Section 6. Upon such termination, Escrow Agent shall
thereupon and thereafter be free and discharged of all obligations and
liabilities hereunder.

8. Escrow Agent.

(a) As escrow agent hereunder, Escrow Agent shall have no duties or
responsibilities, except those duties and responsibilities expressly set forth
herein. Escrow Agent may consult with counsel and shall be fully protected with
respect to any action taken or omitted by it in good faith on the advise of
counsel, and shall have no liability hereunder except for its gross negligence
or willful misconduct. Escrow Agent may rely on any certificate, statement,
request, consent, agreement or other instrument which it believes

 

3



--------------------------------------------------------------------------------

in good faith to be genuine and to have been signed or presented by a proper
person or persons. Escrow Agent shall not be bound by any modification to or
amendment of this Agreement unless in writing and signed by the parties hereto,
and if its duties as Escrow Agent hereunder are affected, unless it shall have
given its prior written consent thereto. In the event that Escrow Agent shall be
uncertain as to its duties or rights hereunder or shall receive instructions
from the parties hereto with respect to the Deposits which, in its opinion, are
in conflict with any provisions of this Agreement, Escrow Agent shall be
entitled to refrain from taking any action other than to keep safely the
Deposits, until it shall be directed otherwise in writing by all of the parties
hereto.

(b) Notwithstanding anything herein to the contrary or which might be construed
to the contrary, the Escrow Agent shall be fully and completely discharged and
released from any obligation or duty with respect to the Deposits when the
Escrow Agent has disbursed the same in accordance with this Agreement.

(c) If any dispute arises as to any action to be taken by the Escrow Agent or
any distribution of the Deposits, or as to Escrow Agent’s rights and duties
under this Agreement, or if the Escrow Agent is in doubt as to such duties, or
if any attachment, garnishment, or other similar proceeding is instituted or
procured as to all or any part of the Deposits, and if any writ, order, or rule
of attachment, garnishment, or other similar order is levied upon or entered
against any portion of the Deposits, the Escrow Agent shall have the right to:
(i) interplead the Deposits, or any part thereof, with a court of competent
jurisdiction and upon notifying the other parties to this Agreement of such
action, all liability of the Escrow Agent under the terms of this Agreement
shall terminate, except to the extent of accounting for the Deposits; or
(ii) institute an action for a declaratory judgment as to the ownership of the
Deposits.

(d) Escrow Agent shall not receive compensation for the performance of its
duties hereunder.

(e) Escrow Agent shall be indemnified for, and held harmless against, any loss
or liability (including reasonable attorneys’ fees) incurred without willful
misconduct or gross negligence on the part of Escrow Agent, and arising out of
or in connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement.

(f) Escrow Agent may resign hereunder by giving written notice thereof to the
parties hereto; provided, however, that Escrow Agent shall not be permitted to
resign unless and until a successor escrow agent shall have been designated and
approved by all parties hereto, which approval shall not be unreasonably
withheld, and shall have accepted such designation and agreed to be bound by the
provisions of this Agreement. Such resignation shall then take effect upon the
date specified in such notice, whereupon all duties of Escrow Agent so resigning
shall cease, other than the duty to account.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Severability. If any provision in this Agreement for any reason shall be
held to be illegal, invalid or unenforceable, the other provisions of this
Agreement will remain in full force and effect. Any provision of this Agreement
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.

(b) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such state, without regard to the conflict of laws
rules thereof.

(c) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally by hand, telecopier or
mailed (by overnight courier or registered or certified mail, postage prepaid)
as follows:

 

 

if to NMI and NFI:

 

NovaStar Mortgage, Inc.

2114 Central Street, Suite 600

Kansas City, MO 64108

Telephone: (816) 237-7000

Telecopier: (816) 237-7515

E-Mail: landerson@novastarfinancial.com

Attention: Chief Executive Officer

 

with a copy to:

 

Husch Blackwell Sanders LLP

1200 Main Street, Suite 2300

Kansas City, MO 64105

Telephone: (816) 421-4800

Telecopier: (816) 421-0596

E-Mail: christopher.redmond@huschblackwell.com

Attention: Christopher Redmond, Esq.

 

if to the Holders:

 

Taberna Preferred Funding I, Ltd.

Taberna Capital Management, LLC

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Telephone: (215) 243-9033

Telecopier: (215) 243-9030

E-Mail: rlicht@raitft.com; and

mfralin@tabernasecurities.com

 

5



--------------------------------------------------------------------------------

 

Taberna Preferred Funding II, Ltd.

Taberna Capital Management, LLC

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Telephone: (215) 243-9033

Telecopier: (215) 243-9030

E-Mail: rlicht@raitft.com; and

mfralin@tabernasecurities.com

 

Kodiak CDO I. Ltd.

c/o Kodiak Capital Management Company, LLC

2107 Wilson Boulevard, Suite 400

Arlington, VA 22201

Telephone: (703) 875-7622

Telecopier: (703) 351-7901

E-Mail: rhurley@ejfcap.com; and lkucera@ejfcap.com

 

if to Escrow Agent:

 

Gerard S. Catalanello, Esq.

WolfBlock LLP 250 Park Avenue New York, New York 10177

Telephone: (212) 883-4973

Telecopier No. 212-672-1173

E-Mail: gcatalanello@wolfblock.com

 

6



--------------------------------------------------------------------------------

Each such notice or other communication shall be effective (i) if given by
telecopier, when such telecopy is transmitted to the telecopier number specified
in Section 9(c) (with confirmation of transmission) or (ii) if given by any
other means, when delivered at the address specified in Section 9(c). Any party
by notice given in accordance with this Section 9(c) to the other party may
designate another address (or telecopier number) or person for receipt of
notices hereunder.

(d) Consent to Jurisdiction and Service of Process. The parties hereto
irrevocably (i) agree that any suit, action or other legal proceeding arising
out of this Agreement may be brought in the courts of the State of New York or
the courts of the United States located in New York County, New York,
(ii) consent to the jurisdiction of each court in any such suit, action or
proceeding, (iii) waive any objection which they, or any of them, may have to
the laying of venue of any such suit, action or proceeding in any of such
courts, and (iv) waive the right to a trial by jury in any such suit, action or
other legal proceeding.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NMI: NOVASTAR MORTGAGE, INC. By:  

 

Name:   Title:   NFI: NOVASTAR FINANCIAL, INC. By:  

 

Name:   Title:   HOLDERS: KODIAK CDO I, LTD., as Holder By: Kodiak CDO
Management, LLC, as Collateral Manager By: Kodiak Funding, LP, its Sole Member
By: Kodiak Funding Company, Inc., its General Partner By:  

 

Name:   Robert M. Hurley Title:   Chief Financial Officer

 

8



--------------------------------------------------------------------------------

TABERNA PREFERRED FUNDING I, LTD., as Holder By: Taberna Capital Management,
LLC, as Collateral Manager By:  

 

Name:   Michael A. Fralin Title:   Managing Director TABERNA PREFERRED FUNDING
II, LTD., as Holder By: Taberna Capital Management, LLC, as Collateral Manager
By:  

 

Name:   Michael A. Fralin Title:   Managing Director ESCROW AGENT: WOLF BLOCK
LLP By:  

 

Name:   Title:   Authorized Partner

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Fully Executed Copy of Exchange Agreement

See Attached

 

10



--------------------------------------------------------------------------------

EXHIBIT B

Fully Executed Copy of Settlement Agreement

See Attached

 

11



--------------------------------------------------------------------------------

EXHIBIT C

Form of Certificate

CERTIFICATE

The undersigned, being the parties to that certain Escrow Agreement dated as of
February 18, 2009 (the “Escrow Agreement”), each hereby certifies the following
to WolfBlock LLP, as Escrow Agent under such Escrow Agreement, and to the other
parties thereto with the understanding that that Escrow Agent will rely upon
such representations in connection with its release and distribution of the
Deposits pursuant to the terms and conditions of the Escrow Agreement:

1. The exchange of those certain Securities and Existing Securities, as
contemplated by that certain Exchange Agreement, dated as of February 18, 2009,
has occurred in accordance with the terms and conditions set forth therein.

2. All items required to be delivered in accordance with Section 7 of that
certain Settlement Agreement, dated as of February 18, 2009 have either been
(i) duly delivered and approved, or (ii) waived by the applicable parties
thereto.

3. Subject to the satisfaction of the remaining Release Conditions set forth in
Section 4 of the Escrow Agreement, the undersigned hereby authorizes Escrow
Agent to release and disburse the Deposits in accordance with the provisions of
Section 5 of the Escrow Agreement.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
                            , 2009.

 

NMI: NOVASTAR MORTGAGE, INC. By:  

 

Name:   Title:   NFI: NOVASTAR FINANCIAL, INC. By:  

 

Name:   Title:   HOLDERS: KODIAK CDO I, LTD., as Holder By: Kodiak CDO
Management, LLC, as Collateral Manager By: Kodiak Funding, LP, its Sole Member
By: Kodiak Funding Company, Inc., its General Partner By:  

 

Name:   Robert M. Hurley Title:   Chief Financial Officer

 

13



--------------------------------------------------------------------------------

TABERNA PREFERRED FUNDING I, LTD., as Holder

By: Taberna Capital Management, LLC, as Collateral Manager

By:  

 

Name:   Michael A. Fralin Title:   Managing Director TABERNA PREFERRED FUNDING
II, LTD., as Holder By: Taberna Capital Management, LLC, as Collateral Manager
By:  

 

Name:   Michael A. Fralin Title:   Managing Director

 

14